Opinion issued June 15, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00149-CV
                             ———————————
                  IN RE CARL EMMANUEL LEWIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Carl Emmanuel Lewis filed a petition for writ of mandamus

asserting the trial court abused its discretion “by allowing [Real Party in Interest’s]

Notice of Submission on Motion to Enter Judgment after Remand over Relator’s

objection to same, and denying Relator’s request for oral hearing regarding same.”

Relator requests this Court to order the trial court to reverse its decision “that only
allowed entry by submission, and remand the case to the trial court with an

ORDER to the judge to follow the law for further proceedings.”1

      We deny the petition. All pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




1
      The underlying case is Bridney R. Yancy, Individually and on behalf of Carltrell
      M. Lewis v. Carl E. Lewis, Cause Number 2019-15182, pending in the 280th
      District Court of Harris County, Texas, the Honorable Barbara J. Stalder
      presiding.

                                          2